
	
		I
		111th CONGRESS
		2d Session
		H. R. 6135
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2010
			Mr. Connolly of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To extend contract periods for renewable energy for
		  Federal agencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Electricity Cost Savings
			 Act.
		2.Enabling
			 displacement of electricity use with thermalSection 203 of the Energy Policy Act of 2005
			 (42 U.S.C. 15852) is amended—
			(1)in subsection (a),
			 by striking electric;
			(2)in subsection
			 (b)(1)(D), by striking for the production of electricity;
			 and
			(3)in subsection
			 (b)(2), by striking electric.
			3.Extension of
			 contract periods for renewable energySection 501(b)(1)(B) of title 40, United
			 States Code, is amended to read as follows:
			
				(B)Public utility
				contracts
					(i)In
				generalA contract for public
				utility services may be made for a period of not more than 10 years.
					(ii)Renewable
				energy contractsA contract for renewable energy may be made for
				a period of not more than 20 years.
					(iii)DefinitionsIn
				this paragraph:
						(I)public utility
				servicesThe term public utility services means
				generation, transmission, distribution or other services directly used in
				providing public utility services.
						(II)renewable
				energyThe term renewable energy means electric
				energy generated from solar, wind, biomass, landfill gas, ocean (including
				tidal, wave, current, and thermal), geothermal, municipal solid waste, or new
				hydroelectric generation capacity achieved from increased efficiency, or
				additional new capacity at an existing hydroelectric
				project.
						.
		
